Citation Nr: 1235976	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  05-31 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for the residuals of a gunshot wound (GSW) to the left hand resulting in a comminuted fracture of the left third metacarpal, currently rated as ankylosis of the long finger, prior to December 9, 2008, and a rating in excess of 10 percent since that date, to include whether a separate disability rating for a muscle injury is warranted.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran's active military service extended from June 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That rating decision, in part, adjudicated many issues including ones involving increased disability ratings and ones involving service connection.  

In November 2010, the Board rendered a decision on many of the Veteran's claims.  In October 2011 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case, pursuant to a Joint Motion for Remand (JMR) with respect to a single issue which involved an increased rating for the 10 percent disability rating assigned for the residuals of a GSW to the left hand; the disability was being rated as a comminuted fracture of the left third metacarpal resulting in ankylosis.  The Court's order indicated that all other issues adjudicated in the November 2010 Board decision were abandoned as causes of action by the appellant.  

The November 2010 Board decision also remanded three issues:  service connection for a muscle and/or orthopedic disability of the neck; service connection for an acquired psychiatric disability, to include posttraumatic stress disorder; and entitlement to TDIU.  These issues were not subject to the November 2011 Court order.  Service connection has been granted for a muscle and orthopedic disability of the neck and for a psychiatric disability.  

In the November 2010 decision, the Board characterized the issue on appeal as limited to a compensable rating for the left hand disability prior to December 9, 2008, because the assignment of a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5226 effective that date was considered a full grant of benefits on appeal.  The issue has been recharacterized to comport with the instructions of the JMR.  Based on the above actions only the issues involving rating the Veteran's service-connected residuals of a GSW to the left hand, and TDIU remain in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a disability rating in excess of 10 percent for his service-connected residuals of a GSW to the left hand resulting in a comminuted fracture of the left third metacarpal.  This disability has been rated as 10 percent disabling for ankylosis of the long finger under 38 C.F.R. § 4.71a, Diagnostic Code 5226.  

The October 2011 JMR indicated that remand was necessary for the Board to adjudicate the Veteran's disability under all appropriate Diagnostic Codes.  The JMR indicated two specific Diagnostic Codes.  First it indicated Diagnostic Code 5229, which contemplates limitation of motion of the index or long finger.  A 10 percent disability rating is the highest rating assignable for either the major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  As the Veteran is already rated at a 10 percent rating for ankylosis (bony fixation) of the finger, the JMR instruction, and Court's order, to rate under limitation of motion appears ill-founded as limitation of motion of the digit in question is already contemplated by the current rating.  See, 38 C.F.R. § 4.14.

The JMR instruction, and Court's order, also indicated that the rating of Veteran's left hand disability should be considered under Diagnostic Code 5307 which is used to rate a muscle injury to muscle group VII.  38 C.F.R. § 4.73, Diagnostic Code 5307.  This appears warranted as the Veteran's left hand was injured as a result of a GSW.  

The most recent VA examination was conducted in February 2012; the examination report does not indicate any injury to muscle group VII, the left hand.  This is inaccurate as the evidence of record clearly shows that that Veteran had a through and through GSW to the left hand with a comminuted fracture of the left third metacarpal.  Accordingly another Compensation and Pension examination is necessary.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The claim for TDIU is inextricably intertwined with the claim being remanded.  Harris v. Derwinski, 1 Vet. App. 1808 (1991).  Thus, the claim for increased rating for the left hand disability must be fully developed and adjudicated before the Board can render a decision on the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the present severity of the residuals of the residuals of his through and through GSW to the left hand with a comminuted fracture of the left third metacarpal.  The examination report must include a detailed account of all left hand pathology found to be present.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  The examiner is to:

(a)  Indicate which, if any, cardinal signs and symptoms of muscle disability are present in the left hand including: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  

(b)  Conduct range of motion studies of the left hand and the left third metacarpal including all ranges of motion including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination.  Specifically indicate if the Veteran has pain on motion and the degree of range of motion that the onset of pain begins and ends.  

(c)  State whether the Veteran has ankylosis in the left third metacarpal and if so whether it is at a favorable or unfavorable level.

(d)  Indicate whether the service-connected disabilities, with emphasis on the left hand disability, render the Veteran unemployable.  

A rationale for all opinions must be provided.  

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

2.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, they must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

3.  Readjudicate the claim for entitlement to a disability rating in excess of 10 percent for the residuals of a GSW to the left hand resulting in a comminuted fracture of the left third metacarpal, currently rated as ankylosis of the long finger.  Specifically consider whether a separate disability rating for a muscle injury under Diagnostic Code 5307 is warranted.  The issue of entitlement to TDIU must also be readjudicated in light of any ratings awarded.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

